STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   December 14, 2017
              Plaintiff-Appellee,                                  9:05 a.m.

v                                                                  No. 335262
                                                                   Emmet Circuit Court
KERRI LYNN THORNE,                                                 LC No. 16-004361-FH

              Defendant-Appellant.


Before: MARKEY, P.J., and HOEKSTRA and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Following a jury trial, defendant appeals as of right from her conviction of larceny in a
building, MCL 750.360. For the reasons explained in this opinion, we affirm.

        On April 12, 2016, defendant and the victim were playing slot machines next to each
other at the Odawa Casino in Petoskey, Michigan. When the victim left her slot machine to use
the restroom, defendant took the victim’s TITO1 ticket (hereafter, “TITO”) out of the slot
machine that the victim had been playing. While the victim was on her way to the restroom, she
realized that she had not retrieved her TITO. The victim returned to the slot machine and asked
defendant if she had seen the ticket, and defendant responded that she had not.

        The victim reported the missing TITO to a security guard. Video footage from the casino
showed defendant taking the TITO ticket, and a police officer was called to investigate the
incident. When speaking to the police, defendant initially denied that she had taken the TITO,
but she then admitted doing so after the officer informed defendant of the surveillance footage.

        At trial, defendant did not dispute having taken the TITO; rather, she testified that she
believed that the TITO had been abandoned. According to defendant, her belief was rooted in
her prior experiences, having discussed it with casino staff, and based on one instance in which



1
 TITO means “ticket in and ticket out.” The slot machines produce a TITO with the player’s
present credit value upon conclusion of play. A player may either exchange the ticket for cash or
use it in another machine to play more games.


                                               -1-
staff prevented her from retrieving her own TITO after she momentarily left her slot machine. A
jury convicted defendant of larceny in a building. Defendant now appeals as of right.

                                I. PROPERTY “OF ANOTHER”

        Defendant first argues that she did not commit a larceny because the TITO was not the
property “of another.” Specifically, defendant maintains that the victim did not have the right to
possess the TITO as against defendant because the victim abandoned or, at a minimum, “lost”
the TITO. Because the TITO was lost or abandoned, defendant maintains that she—“or anyone
else that sat down at that slot machine and played”—had the right to possess the TITO.

        Questions of statutory interpretation and issues relating to the sufficiency of the evidence
are reviewed de novo. People v Cline, 276 Mich. App. 634, 642; 741 NW2d 563 (2007).
Defendant was convicted of larceny in a building under MCL 750.360. Because the statute does
not define the term “larceny,” it is afforded its common law meaning. People v March, 499
Mich. 389, 399; 886 NW2d 396 (2016). Based on the common law understanding of larceny, the
elements of larceny in a building are: (1) a trespassory taking (2) within the confines of a
building and (3) the carrying away (4) of the personal property (5) of another (6) with intent to
steal that property. Id. at 401-402. Defendant’s argument implicates the “of another” element.

       For purposes of the “of another” requirement, “possession, and not title ownership is the
determinative requirement in larceny crimes.” Id. at 408. Specifically, property “of another” “is
any property in which ‘another’ individual holds the right to possess as against the defendant at
the time of the taking.” Id. at 414. Conversely, “if the defendant had the right to possess the
property as against the complainant at the time of the taking, no larceny could occur.” Id. at 403.

       To determine whether “another” had . . . rightful possession, courts must examine
       the respective rights to the property. This examination requires courts to
       determine both the rights of all relevant individuals to the property and whether
       any of those individuals held a right to possess the property as against the
       defendant. To undertake this examination, courts should consult pertinent
       statutes, ordinances, contracts, caselaw, and the like that give rise to the
       individuals’ rights and define the relationship between those rights . . . . [Id.]

        In this case, the victim using the slot machine had actual possession of the TITO until she
walked away from the machine. According to the victim’s testimony, as she walked to the
bathroom, she realized that she had left her ticket behind and, when the victim saw her daughter-
in-law, she told her that she had “lost” the ticket. But, within 4 minutes, the victim returned to
the slot machine with her daughter-in-law to look for the ticket. The mere fact that the victim
momentarily walked away from the machine does not establish that the victim gave up
possession of the TITO. That is, possession can be either actual or constructive, and it can be
concluded from the evidence that the victim retained the power and intention to exercise
dominion or control over the TITO. Id. at 415. Moreover, insofar as defendant emphasizes the
victim’s characterization of the TITO as “lost,” as between the owner of lost property and the
individual who finds the item, the owner of the property has the right to possession of the item.
See MCL 434.22(1); MCL 434.24; Wood v Pierson, 45 Mich. 313, 317; 7 N.W. 888 (1881).
Indeed, the finder of lost or misplaced property can be guilty of larceny when he or she takes

                                                -2-
found property with the intent to steal. See People v Harmon, 217 Mich. 11, 13, 18; 185 N.W. 679
(1921); see also 50 Am Jur 2d Larceny § 52. In short, while defendant claims that the TITO was
abandoned, the evidence supports the conclusion that the victim momentarily walked away from
the TITO without relinquishing constructive possession or that she, at most, lost the TITO; and,
this evidence that defendant took lost or mislaid property was sufficient to support the conclusion
that, when defendant took the TITO, the TITO was property “of another” within the meaning of
MCL 750.360.2

                  II. JURY INSTRUCTIONS ON ABANDONED PROPERTY

        Defendant next argues that the trial court erred by failing to give a specific instruction on
abandoned property or that, alternatively, her trial counsel’s failure to request an abandoned
property instruction amounted to ineffective assistance of counsel. We first note that defendant
waived review of the jury instructions because her counsel clearly expressed satisfaction with the
trial court’s instructions. See People v Kowalski, 489 Mich. 488, 503; 803 NW2d 200 (2011).
However, we will consider the jury instructions in the context of addressing defendant’s claim
that defense counsel was ineffective for not requesting instructions on abandoned property. See
People v Eisen, 296 Mich. App. 326, 329-330; 820 NW2d 229 (2012).

         Defendant preserved her claim of ineffective assistance of counsel by raising it in a
motion for a new trial. People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000).
“Whether a person has been denied effective assistance of counsel is a mixed question of fact
and constitutional law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). “A
judge first must find the facts, and then must decide whether those facts constitute a violation of
the defendant’s constitutional right to effective assistance of counsel.” Id. This Court reviews
the trial court’s factual findings for clear error and reviews questions of law de novo. People v
Lane, 308 Mich. App. 38, 67-68; 862 NW2d 446 (2014). When, as in this case, an evidentiary
hearing has not been held, our review is limited to mistakes apparent from the record. Id. at 68.

        To establish ineffective assistance of counsel, defendant “must establish (1) the
performance of [her] counsel was below an objective standard of reasonableness under
prevailing professional norms and (2) a reasonable probability exists that, in the absence of
counsel’s unprofessional errors, the outcome of the proceedings would have been different.”
People v Sabin (On Second Remand), 242 Mich. App. 656, 659; 620 NW2d 19 (2000). “Trial
counsel is responsible for preparing, investigating, and presenting all substantial defenses.”
People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009). “Failing to request a particular
jury instruction can be a matter of trial strategy.” People v Dunigan, 299 Mich. App. 579, 584;
831 NW2d 243 (2013).



2
  On appeal, defendant also argues that the TITO may have been owned or possessed by the
casino once the victim walked away from the slot machine. We fail to see how this argument
aids defendant because property belonging to, or in the possession of, the casino would still be
property “of another.” See generally People v Hatch, 156 Mich. App. 265, 268; 401 NW2d 344
(1986).


                                                -3-
        “A criminal defendant is entitled to have a properly instructed jury consider the evidence
against [her].” People v Riddle, 467 Mich. 116, 124; 649 NW2d 30 (2002). “The jury
instructions must include all elements of the crime charged, and must not exclude from jury
consideration material issues, defenses or theories if there is evidence to support them.” People
v Armstrong, 305 Mich. App. 230, 240; 851 NW2d 856 (2014) (quotation marks and citation
omitted). “When a defendant requests a jury instruction on a theory or defense that is supported
by the evidence, the trial court must give the instruction.” Riddle, 467 Mich. at 124.

        In this case, defendant contends that counsel should have requested an instruction on
abandoned       property.       The     “abandonment”     of    property     refers   to     “the
voluntary relinquishment thereof by its owner or holder, with the intention of terminating his or
her ownership, possession, and control, and without vesting ownership in any other person.” 1
C.J.S. Abandonment § 1. See also Roebuck v Mecosta Co Rd Comm, 59 Mich. App. 128, 132;
229 NW2d 343 (1975). “Abandoned property belongs to no one,” and “[t]he first person to take
possession acquires ownership.” 3 Wharton’s Criminal Law § 377 (15th ed.). “Therefore,
abandoned property cannot be the subject of larceny.” Id. See also 50 Am Jur 2d Larceny § 52.
Moreover, because larceny is a specific intent crime, an individual who claims a right to
property, even if that claim is mistaken or unfounded, has not committed larceny, provided that
the individual honestly believed he or she had a claim to the property. See People v Holcomb,
395 Mich. 326, 333; 235 NW2d 343 (1975); People v Hillhouse, 80 Mich. 580, 586; 45 N.W. 484
(1890); M Crim JI 7.5. For this reason, if an individual “truly believed” property to be
“abandoned or unwanted,” this honest belief, even if mistaken, can constitute a defense to a
specific intent crime. Morissette v United States, 342 U.S. 246, 271, 276; 72 S. Ct. 240; 96 L. Ed.
288 (1952). See also Hawkins v United States, 103 A3d 199, 201 (DC 2014); Commonwealth v
Liebenow, 470 Mass 151, 156-158; 20 NE3d 242 (2014).

        At trial, defendant testified that she thought the TITO ticket was “abandoned” when the
victim walked away from the slot machine and she specified that she held this belief because of
her past experiences in the casino. Arguably, given this testimony, defense counsel could have
sought an instruction regarding abandoned property. However, counsel’s actions are presumed
to be sound trial strategy, and defendant has not overcome the presumption that counsel’s
decisions regarding the jury instructions were a matter of trial strategy, particularly when, as
discussed below, the instructions on the elements of larceny under M Crim JI 23.4 were
sufficient to protect defendant’s rights. See People v Meissner, 294 Mich. App. 438, 458, 460;
812 NW2d 37 (2011).

        Moreover, even assuming counsel could, or should, have requested a specific instruction
on abandonment, we are not persuaded that defendant is entitled to relief on appeal. Counsel’s
failure to request an instruction on abandonment did not prevent defendant from presenting a
substantial defense. To the contrary, even absent a specific jury instruction, defendant testified
to her belief that the property was abandoned and, in closing arguments, defense counsel argued
that defendant did not intend to take property belonging to anyone else because, at the time she
took the TITO, she did not think it belonged to the victim. Further, the jury instructions given
did not prevent the jury from returning a not guilty verdict if they believed defendant’s version of




                                                -4-
events.3 The instructions given on the elements of larceny in a building, which were consistent
with M Crim JI 23.4, required the jury to find that defendant took “someone else’s property” and
that “at the time the property was taken, the Defendant intended to permanently deprive the
owner of the property.” Had the jury believed that the TITO was abandoned or had the jury
determined that defendant honestly believed that the TITO was abandoned, they would not have
concluded that she took “someone else’s property” or that when she did so she “intended to
permanently deprive the owner of the property.”

        Additionally, despite defendant’s claim that she believed that the TITO was abandoned,
we note that there was strong evidence that this was not her honest belief. Unlike the “spent
casings left in the hinterland to rust away” like unwanted junk in Morissette, 342 U.S. at 276, the
TITO ticket had a value of $40, it was being used by the victim in the moments before the
taking, defendant saw the victim walk away from the slot machine, and defendant took the TITO
within 30 seconds after the victim walked away. On these facts, its strains credulity to suggest
that defendant honestly believed that the victim intended to relinquish all rights to the TITO.
This is particularly true given evidence that the victim returned and asked defendant about the
TITO within 4 minutes of walking away, but defendant denied seeing the ticket. Likewise, when
defendant was first confronted by authorities about taking the TITO, rather than claim that she
simply picked up abandoned property, she said that she did not take the TITO. These lies to the
victim and the authorities are indicative of a consciousness of guilt. See People v Unger, 278
Mich. App. 210, 227; 749 NW2d 272 (2008). Overall, even assuming that counsel should have
requested a specific instruction on abandonment, given the instructions under M Crim JI 23.4
and the strong evidence of defendant’s guilt, defendant has not established that she was
prejudiced by counsel’s failure to request an abandoned property instruction and she is not
entitled to relief on appeal.

                        III. CONSTITUTIONAL RIGHT TO TESTIFY

        Finally, defendant claims that she was deprived of her constitutional right to testify when
the trial court sustained a relevancy objection during her testimony. In particular, during
defendant’s testimony, defense counsel asked her whether she was familiar with the casino’s
practices regarding a “bowl of tickets.” The prosecutor objected based on relevancy, and the
trial court sustained the objection. Defendant now claims that this ruling deprived her of the
right to testify in her own defense and to offer exculpatory evidence that would have revealed
that TITOs are commonly abandoned at the casino.



3
  Defendant relies heavily on Morissette, wherein the Court determined that an honest belief that
property was abandoned negated the specific intent required to convert property and the Court
reversed the defendant’s conviction based on improper jury instructions on intent. Morissette,
342 U.S. at 271, 276. However, Morissette is easily distinguished because in that case the trial
court affirmatively instructed the jury that “it is no defense to claim that [the property] was
abandoned.” Id. at 249. While the present case lacked a specific instruction on abandoned
property, the general instructions on larceny in a building allowed defendant to present her claim
that she believed the TITO had been abandoned.


                                                -5-
        “A defendant’s right to testify in [her] own defense stems from the Fifth, Sixth, and
Fourteenth amendments of the United States Constitution.” People v Boyd, 470 Mich. 363, 373;
682 NW2d 459 (2004). “Any ruling, even if on a mere evidentiary issue, necessarily affects a
defendant’s constitutional rights if it has a chilling effect on the exercise of the right to testify.”
Id. at 374. However, the right is not absolute, and a defendant remains subject to the
“established rules of procedure and evidence designed to assure both fairness and reliability in
the ascertainment of guilt and innocence.” People v Hayes, 421 Mich. 271, 279; 364 NW2d 635
(1984), quoting Chambers v Mississippi, 410 U.S. 284, 302; 93 S. Ct. 1038; 35 L. Ed. 2d 297
(1973).

        At the outset, we note that this is not a case where the trial court prevented defendant
from taking the stand. Cf. People v Solomon, 220 Mich. App. 527, 535; 560 NW2d 651 (1996).
Instead, this is a case in which the trial court sustained an objection to a specific line of
questioning relating to a “bowl of tickets” at the casino. Defendant did not make an offer of
proof at trial, MRE 103(a)(2), and thus it is unclear what testimony defendant intended to offer
about a “bowl of tickets” at the casino or how this bowl related to the taking of the victim’s
TITO, which was left in a slot machine. If we were to accept defendant’s assertion on appeal
that the bowl of TITOs was evidence that TITOs are commonly abandoned in the casino, this
evidence might have some relevance to defendant’s intent and whether she honestly believed that
the victim abandoned her TITO by momentarily walking away from the machine. See MRE
401.

         However, even assuming that this testimony was relevant, the exclusion of this testimony
did not prevent defendant from testifying on her own behalf and any error in excluding this
testimony was harmless. See Solomon, 220 Mich. App. at 535. That is, the exclusion of evidence
relating to a “bowl of tickets,” did not prevent defendant from asserting that she believed the
victim’s TITO had been abandoned or from asserting that she held this belief based on casino
customs. Cf. Alicea v Gagnon, 675 F2d 913, 925 (CA 7 1982). For instance, defendant testified
that she had “no idea” she was stealing because she had talked with “security supervisors, slot
attendants, about slips that have been left over, whether it be fifteen cents or $15.00, and they
considered it abandoned, and that was my line of thinking.” More specifically, defendant
testified that two weeks prior to this incident, she had been playing a slot machine, she left the
machine for a few moments, and when she returned to the machine, casino staff denied her
receipt of her winnings because she had abandoned her machine. In short, the exclusion of
evidence relating to a bowl of TITOs did not prevent defendant from testifying on her own
behalf to her understanding of the casino’s practice of deeming TITOs “abandoned” if a machine
was left unattended. Moreover, as discussed supra, given the $40 value of the ticket, the fact
that defendant took the TITO within 30 seconds of watching the victim walk away, and the lies
defendant told when first asked about the TITO, there was strong evidence that she did not
honestly believe that the victim’s TITO was abandoned. Overall, because defendant was able to
present her abandonment defense, any potential error in the exclusion of her testimony relating to
a “bowl of tickets” was harmless, particularly in light of the strong evidence of defendant’s guilt.
See id. at 925-926; Solomon, 220 Mich. App. at 535.




                                                 -6-
Affirmed.



                  /s/ Jane E. Markey
                  /s/ Joel P. Hoekstra
                  /s/ Amy Ronayne Krause




            -7-